Reynolds, J.
Appeal by the claimant from a decision of the Workmen’s Compensation Board denying claimant an award of death benefits. On July 9, 1960 decedent committed suicide. Claimant seeks to establish that a work-connected back injury sustained in October, 1958 contributed to the development of a psychosis and that as a result of this psychosis the decedent committed suicide. The sole ground for reversal advanced here is that the evidence mandated the board’s finding that decedent was suffering from a causally related psychosis at the time he committed suicide. It is urged that prior to the referral by the board of this issue to an impartial specialist the medical evidence was “ ambiguous, uncertain and not definite ” and thus did not constitute substantial evidence, and that, therefore, since the impartial specialist found a causally related psychosis and that the decedent committed suicide as a result thereof, the board’s decision must be reversed. We cannot agree with this contention. On the instant record the board in the exercise of its fact finding power could reject the testimony of the impartial specialist (Matter of Schillaci v. 175 West 12th St. Constr. Corp., 21 A D 2d 934) and claimant’s witness and properly accept that of the carrier’s expert. Decision affirmed, without costs. Gibson, P. J., Herlihy, Taylor and Aulisi, JJ., concur.